Per Curiam.

Compensation for silicosis is payable “only in the event of temporary total disability, permanent total disability, or death.” Section 1465-68a, *492General Code. Whether claimant’s disability is partial or total is a question of fact to be determined by the commission and its decision thereon is final. State, ex rel. Bevis, v. Coffinberry et al., Industrial Commission, 151 Ohio St., 293, 85 N. E. (2d), 519, certiorari denied, 338 U. S., 826, 94 L. Ed., 502, 70 S. Ct., 74.
The demurrer is sustained and, relator not desiring to plead further, a writ is denied.

Writ denied.

Weygandt, C. J., Middleton, Taet, Matthias, Hart, Zimmerman and Stewart, JJ., concur.